Title: Report on the Petition of Henry Howell Williams, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives, the petition of Henry Howell Williams, makes the following Report thereupon.
Respectfully referring the House of Representatives, to his general report of the 19th Instant, concerning the provision heretofore made for cases of the property of citizens used, damaged or destroyed by the Troops of the United States.
The Secretary begs leave to add, that it appears by the petitioner’s own shewing, that the State of Massachusetts has considered his case, and granted him a conpensation: And that it further appears, from a document, which was produced by the petitioner, that the compensation allowed by the State was meant to be in full.
The State of Massachusetts having decided upon a matter respecting one of its own citizens, having made him a considerable compensation, for the loss which he sustained; that compensation having been made, as in full, and having been accepted by the petitioner, it would be, as far as the information of the Secretary goes, without precedent, in any similar case, to revise the compensation made, on the suggestion of its being inadequate; nor, considering the various incidents of the war, would comparative justice be promoted by doing it.
Though duly sensible of the respectability of the petitioner, and of the extent of the losses, which he originally sustained, the Secretary cannot but regard the considerations, which have been stated, as a bar to the object of his petition.
Which is respectfully submitted

Alexander HamiltonSecry. of the Treasy.
Treasury DepartmentNovember 21st 1792

